Citation Nr: 1525408	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include secondary to a service-connected back disability. 

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain due to spondylolysis with degenerative disc disease of the thoracolumbar spine (referred to as a back disability). 

3.  Entitlement to a rating in excess of 30 percent for a major depressive disorder. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fernando Narvaez, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

Although not specifically appealed, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has made statements throughout the record that he is unable to work.  In September 2014, the Veteran filed a separate formal claim for TDIU.  Notwithstanding this formal claim, the Board has jurisdiction of the issue of entitlement to a TDIU as part and parcel of the appealed increased rating claims.  Accordingly, the Board included the issue of a TDIU as part of the Veteran's appeal; this is reflected on the first page of the decision. 

The Veteran appeared and testified at a March 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A complete hearing transcript is of record.  At hearing, the undersigned Veterans Law Judge gave the Veteran 60 days post-hearing to submit additional evidence for the Board's review.  

With the most recent submission, the Veteran's representative expressly declined waiver of Agency of Original Jurisdiction (AOJ) review of this new evidence.  Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since the June 2011 Statement of the Case (SOC), VA received additional treatment records supplied by the Veteran's representative.  Generally, a claimant must waive initial consideration of this new evidence by the AOJ before the Board can review an appeal or else the Board must remand the appeal to the AOJ to review the evidence in the first instance and to prepare a Supplemental Statement of the Case (SSOC). 38 C.F.R. § 20.1304(c) (2014).  In May 2015, the Veteran's representative expressly declined waiver of this new evidence and requested that the new evidence be reviewed by the AOJ for initial consideration.  As a matter of law, the Board must remand the appeal to the AOJ. Id.

Updated examinations should also be conducted to evaluate the current severity of the service-connected disabilities on appeal.  The most recent examinations are more than four years old.  In February 2010, VA conducted a back examination.   In March 2010, VA conducted a psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examinations to evaluate the current severity of his service connected (1) back disability, (2) major depressive disorder as well as (3) the Veteran's unemployability.

2.  After the examinations are conducted and the examination reports are associated with the file, the AOJ must review all evidence added to the Veteran's claims file since the June 2011 SOC. 

3.  Then, the AOJ should readjudicate the appealed claims.  If any of the claims remain denied, the AOJ should provide the Veteran and his representative an SSOC.  After the Veteran and his representative have had an adequate opportunity to respond, all properly appealed issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




